UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6461




In Re:   LONNIE EDGAR PEELER,




                                                         Petitioner.



                On Petition for a Writ of Mandamus.
                   (1:99-cr-00052; 1:06-cv-00360)


Submitted: May 10, 2007                       Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lonnie Edgar Peeler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lonnie Edgar Peeler petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

to vacate filed pursuant to 28 U.S.C. § 2255 (2000).         He seeks an

order from this court directing the district court to act.              Our

review of the docket sheet reveals that the district court denied

his motion to vacate in an order entered on April 12, 2007.

Accordingly,   because   the   district   court   has   recently    decided

Peeler’s case, we deny the mandamus petition as moot.              We grant

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         PETITION DENIED




                                 - 2 -